Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 17164472 filed on 02/01/2021.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election with traverse of claims 1-4, 9, 11, 13-18 in the reply filed on 01/26/2022 is acknowledged.
Applicant’s argument in respect to the traversal is persuasive, accordingly the restriction requirement is withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 13, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2016/0056301).
Regarding independent claim 1, Lee teaches a transistor with switchable polarity and non-volatile configurations (Fig. 1, paragraph 0070-0071, 0126), comprising: 
a van der Waals (vdW) semiconductor layer (Fig 1, element 40, paragraph 0105 discloses body element 40 can comprise of WSe.sub.2 which is the same material as the instant application); 
a ferroelectric layer (Fig. 1, element 30, paragraph 0097) whose local polarization determines the type and concentration of the doping in the vdW semiconductor layer (paragraph 0099, furthermore, this is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The Lee reference discloses the claimed structure; therefore, the same function/use is implied by the prior art. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963)); 
a source (Fig. 1, element 51) contacting the vdW semiconductor layer; 
a drain (Fig. 1, element 50) contacting the vdW semiconductor layer; and 
local program gates (Fig. 1, elements 21, 20) at source and region regions, arranged to allow application of voltage to set or switch the polarization in the ferroelectric layer (paragraph 0077-0085. Furthermore, this is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963)).
Regarding claim 2, Lee teaches wherein the local program gates are at least partially aligned with the source and drain (Fig. 1).
Regarding claim 3, Lee teaches wherein the vdW semiconductor layer and the ferroelectric layer are sandwiched between the local program gates and the source and drain (Fig. 1).
Regarding claim 4, Lee teaches wherein the conduction type of the transistor can be set to p-type, ambipolar or n-type by switching the polarization of the ferroelectric layer (paragraph 0099, 0142).
Regarding claim 5, Lee teaches wherein the ferroelectric layer is underneath the vdW semiconductor layer and the local program gates are underneath the ferroelectric layer (Fig. 1).
Regarding claim 6, Lee teaches wherein a top insulator layer (Fig. 1, element 60) is on top of the vdW semiconductor layer and a top gate (Fig. 1, element 80) is on top of the top insulator layer.
Regarding claim 7, Lee teaches wherein an embedded gate (Fig. 1, element 22) is underneath the local program gates and a bottom insulator layer (Fig. 1, element 11) separates the embedded gate and the local program gates.
Regarding claim 8, Lee teaches wherein a top insulator (Fig. 1, element 60) is formed on top of the vdW semiconductor layer, a top gate (Fig. 1, element 80) is formed on the top insulator, an bottom insulator layer (Fig. 1, element 11) is underneath the 
Regarding claim 13, Lee teaches wherein the ferroelectric layer is selected from the group consisting of ferroelectric hafnium or zirconium oxide, a perovskite including but not limited to lead zirconate titanate (PZT), Barium titanate (BTO), and lead magnesium niobate-lead titanate (PMN-PT), aurivillius compounds including but not limited to strontium bismuth tantalate (SBT), polymeric ferroelectric including but not limited to polyvinylidene fluoride (PVDF), and vdW ferroelectrics including but not limited to CuInP.sub.2S.sub.6 (CIPS) (paragraph 0099).
Regarding claim 15, Lee teaches wherein the vdW channel material is selected from the group consisting of black phosphorous, MoTe.sub.2, WSe.sub.2, HfS.sub.2, ZrS.sub.2, TiS.sub.2, Mo.sub.1−xW.sub.xTe.sub.2, MoS.sub.2−xTe.sub.2x, MoSe.sub.2−xTe.sub.2x, WS.sub.2−xTe.sub.2x, WSe.sub.2−xTe.sub.2x, Hf.sub.2CO.sub.2, Sc.sub.2CF.sub.2, Ti.sub.2CO.sub.2, Zr.sub.2CO.sub.2, germanane, and heterostructures based on these materials (paragraph 0105).
Regarding claim 16, Lee teaches formed on a substrate selected from the group consisting of silicon, germanium, III-V materials, sapphire, and quartz, polyethylene terephthalate (PET), polymide, poly(dimethyl siloxane) (PDMS) (paragraph 0076).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 

Claims 9-12, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0056301).
Regarding claim 9, Lee teaches wherein the ferroelectric layer is on top of the vdW semiconductor layer and the local program gates are on top of the ferroelectric layer (mere reversal of parts is an obvious modification, MPEP 2144.04.VI.A).
Regarding claim 10, Lee teaches wherein a top insulator layer (Fig. 1, element 60) is on top of the local program gates and a top gate (Fig. 1, element 80) is on top of the top insulator layer.
Regarding claim 11, Lee teaches wherein a bottom insulator layer (Fig. 1, element 11) is underneath the source and drain, and an embedded gate (Fig. 1, element 22) is underneath the bottom insulator.
Regarding claim 12, Lee teaches wherein a top insulator layer (Fig. 1, element 60) is on top of the local program gates, a top gate (Fig. 1, element 80) is on top of the top insulator layer, a bottom insulator layer (Fig. 1, element 11) is underneath the source and drain, and an embedded gate (Fig. 1, element 22) is underneath the bottom insulator.
Regarding claim 17, Lee teaches a logic circuit comprising a plurality of transistors according to claim 1 connected as a circuit (paragraph 0016-0027, 0052, It would be obvious to one of ordinary skill in the art to duplicate the transistor, MPEP 2144.04.VI.B).
Regarding claim 18, Lee teaches a combined memory and logic circuits, comprising one or more logic circuits of claim 17 is monolithically integrated with memory in 3D structure (paragraph 0016-0027, 0052).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0056301) in view of Hong et al. (US 2020/0403079).
Regarding claim 14, Lee teaches all of the limitations as discussed above.
Lee does not explicitly disclose wherein the ferroelectric hafnium or zirconium oxide is formed by doping hafnium oxide or zirconium oxide with one or more dopants selected from the group consisting of silicon (Si), yttrium (Y), aluminum (Al), gadolinium (Gd), strontium (Sr), and lanthanum (La), zirconium (Zr) or hafnium (Hf).
Hong et al. teach a ferroelectric gate dielectric comprising silicon doped hafnium oxide (paragraph 0027).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Lee according to Hong et al. with the motivation to provide a desired characteristic for the gate insulating layer (i.e. hysteresis characteristic) (paragraph 0027).




Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813